09/08/2020
                                                  A   !   I/ ,I
                                                              .771



          IN THE SUPREME COURT OF              Ttri,sr.                     ONTANA
                                                                            .                       Case Number: PR 20-0005


                                       PR 20-0005


                                                                                      SEP 0 8 2020
 IN RE THE MOTION OF MICHAEL T. WISE FOR                                        clitemarrlan
                                                                                               Greenworoaodurt

 ADMISSION TO THE BAR OF THE STATE OF
 MONTANA



       Michael T. Wise has filed a rnotion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Comrnission on
Character and Fitness has certified that Wise has provided the necessary docurnentation
and has satisfied the requirements prerequisite to admission on rnotion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
cornpletion of any other processing requirements as set forth by the Bar Admissions
Administrator, Michael T. Wise rnay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
B ar of Montana.
      DATED this %---9--\
                       day of Septernber, 2020.



                                                                     Chief Justice

                                                                       a,
    Justices




2